                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


ORLANDO D. DAVIS,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 5:17-cv-04009

SOUTHERN REGIONAL JAIL,

                             Defendant.



                         MEMORANDUM OPINION AND ORDER


       On September 20, 2017, the Plaintiff, proceeding pro se, filed an Application to Proceed

Without Prepayment of Fees and Costs (Document 1) and a letter-form Complaint (Document 2).

By Standing Order (Document 3) entered on that date, the matter was referred to the Honorable

Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court of proposed

findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       By Order (Document 4) entered on September 21, 2017, the Magistrate Judge directed the

Plaintiff to amend his Complaint, advising that failure to do so would result in a recommendation

of the dismissal of the matter. Thereafter, on October 13, 2017, the Plaintiff filed a subsequent

Application to Proceed Without Prepayment of Fees and Costs (Document 5) and Complaint

(Document 6).

       Subsequently, by Order (Document 9) entered on December 21, 2017, the Magistrate

Judge again directed the Plaintiff to amend his Complaint, again advising that failure to do so

                                               1
would result in a recommendation of the dismissal of the matter. There were no additional filings

by the Plaintiff.

        On June 7, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 10) wherein it is recommended that this Court deny the Plaintiff’s

Application to Proceed Without Prepayment of Fees and Costs (Documents 1 & 5), dismiss the

Plaintiff’s Complaint (Documents 2 & 6) without prejudice, and remove this matter from the

Court’s docket. Objections to the Magistrate Judge’s Proposed Findings and Recommendation

were due by June 24, 20191.

        Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and a party’s right to appeal

this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th

Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

        Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s Application to Proceed Without Prepayment

of Fees and Costs (Documents 1 & 5) be DENIED, the Plaintiff’s Complaint (Documents 2 & 6)

be DISMISSED without prejudice, and this matter be REMOVED from the Court’s docket.




1
 The docket reflects that the Proposed Findings and Recommendation mailed to the Plaintiff was
returned as undeliverable on June 27, 2019.
                                               2
       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                           ENTER:            July 3, 2019




                                              3
